   Case 2:85-cv-04544-DMG-AGR Document 867 Filed 07/22/20 Page 1 of 1 Page ID #:39338




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                       CASE NUMBER:

 Jenny L. Flores, et al.                                                              CV 85-4544-DMG (AGRx)
                                                        Plaintiff(s)
                                     v.
                                                                        ORDER ON REQUEST FOR APPROVAL OF
 William P. Barr, et al.                                                 SUBSTITUTION OR WITHDRAWAL OF
                                                      Defendant(s).
                                                                                    ATTORNEY


         The Court hereby orders that the request of:

             Jenny L. Flores, et al.            X Plaintiff     G Defendant G Other
                     Name of Party

to withdraw          Holly Cooper                                                                      who is

         X Retained Counsel                 G Counsel appointed by the Court (Criminal cases only)            G Pro Se

One Shields Avenue, TB-30
                                                                Street Address

         Davis, CA 95616                                                                 hscooper@ucdavis.edu
                             City, State, Zip                                                         E-Mail Address

                                                                                                      197626
         Telephone Number                                       Fax Number                            State Bar Number




is hereby            X GRANTED                  G DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this
case.

         Dated July 22, 2020
                                                                         Dolly M. Gee, U. S. District Judge





G-01 ORDER (09/17)       ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
